DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-3,5-7,10-12,14 -16,20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Smith 5,788,029  or, in the alternative, under 35 U.S.C. 103 as obvious over Smith 5,788,029 in view of Lee 9,249,856 and Seifert et al. 8,731,743.
Regarding claims 1,14 Smith shows in figure 3 a vibration isolator assembly 31,33 for connection between a first body and a second body (and for use with helicopters— see col 1 in its entirety)  comprising a first vibration isolator 31 or 33 to isolate vibrations in a first plane and a second vibration isolator 31 or 33 for isolating vibrations in a second plane.
Lacking in Smith is a specific showing of the ‘first body’ and the ‘second body’, although these are presumably inherent in the reference.  See figures 13-19 and at least elements 121 and 145-151 for example.
The reference to Lee is relied upon to provide a better illustration of how the vibration isolation system of Smith could be employed between a first body 615—a pylon structure—and a second body 615—a fuselage/airframe.  Note the vibration isolator at 401.  See figures 6 and 8 and note vibration isolators at 401a-401d.
The reference to Seifert is relied upon to show in figures 5 and 7 that the vibration isolator of Smith could be modified to be placed at different locations on the tiltrotor between first and second bodies.  See elements 501 and 411,413 in figure 5 and 411,415 and 701 in figure 7.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have utilized the vibration isolation system of Smith between first and second bodies (since Smith indicates this to be the case in figures 13-19) as taught by Lee and Seifert to reduce vibrations between two ‘bodies’ since all of the references can be applied to tiltrotors.
Regarding claims 2,15,20 as broadly claimed, the first and second isolators of Smith are considered to be ‘liquid inertial vibration eliminators’.

The piston in Lee in figure 5 is shown at 411.
Since the vibration isolator system in Smith at 31,33 is largely schematic (not locked into to any specific structurally design) one having ordinary skill in the art would realize that the vibration isolators 31,33 in Smith could take the form, or be modified to take the form, of the isolator shown in figure 5 of Lee.  The spherical bearing arrangement is shown at 425 in Lee. Note that each of these references shares a common inventor (Smith).
	Regarding claims 5-7,10,11,18 since the vibration isolators of Smith are tunable (see col 3 lines 55-65), as well as the isolator of Lee (see col 7 lines 34-47), these limitations are considered to be capable of being met simply in the course of adapting the isolators to isolating specific vibration frequencies in different types (or at different points) of rotor type aircraft.
Claims 4,8,9,13,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Lee/Seifert as applied to claim 6 above, and further in view of Stamps et al. 9,765,641.
Regarding claims 4,8,9,13,17,19 Smith, as modified, lacks specifically showing a bearing that is ‘shared’ by both the first and second isolator assemblies.
However Smith et al. ‘641 (same inventor) shows in figure 3 it is known to connect first and second isolators 312,316 by a spherical bearing arrangement (not labeled) .  Although not applied see the spherical bearing in Stamps et al. 6,431,530 at 28.
Since the references to Lee and Siefert both indicate it is known to place the isolators at different locations on the tiltrotor aircraft one having ordinary skill in the art at the time the invention was effectively filed would realize that the first and second isolator assemblies of Smith could be connected in such a way that they ‘share’ a spherical bearing simply to damp specific vibrational frequencies at a specific location on the aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/7/22